— We find no legislative or judicial sanction for the setting aside of a verdict as a penalty for the noncomplianee with a subpoena duces tecum. Other specific penalties are provided by law. Further, in this case the subpoena served on the city differed materially from that approved by the court and there appears to have been reasonable compliance with the subpoena as approved. Again there is a serious question as to the relevancy of the documents sought or whether they would have aided the plaintiff upon .the trial. Order unanimously reversed, the motion denied and the verdict reinstated. Settle order on notice. Present — Dore, J. P., Callahan, Breitel and Bergan, JJ.